COURT OF APPEALS n
                                                STATE OF la/ASF.';',7-t
                                               2017 PEC 26 hi 827

IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

IN THE MATTER OF THE                                 No. 74583-2-1
PERSONAL RESTRAINT OF:
KEITH L. CLOSSON,                                    DIVISION ONE
                                                     UNPUBLISHED OPINION
                      Petitioner.
                                                     FILED: December 26, 2017


       PER CURIAM. Keith Closson filed this personal restraint petition challenging

the sanctions imposed by the Department of Corrections following a 2015

disciplinary proceeding. Specifically, Closson, who committed his offense in 1993,

challenged the Department's authority to sanction him by withdrawing 75 days of

earned time in lieu of good time. See former DOC Policy 320.150 (III)(A)(an

offender serving a sentence for an offense committed on or after August 1, 1995

may be sanctioned by the loss of earned time when he has no good conduct

time). The Department subsequently performed an internal audit and restored the

earned time to Closson.1 Thus, Closson's claim related to the loss of earned time

as a sanction is moot. See In re Pers. Restraint of Cross, 99 Wash. 2d 373, 376-77,

662 P.2d 828(1983)(a claim is moot if the court can provide no effective relief).

       This court will entertain an otherwise moot claim if it involves "matters of

continuing and substantial public interest" or if the trial court's ruling has "collateral


'According to the Department, Closson's early release date was not, in fact, affected
by the initial sanction because the computer system would not allow removal of
Closson's earned time. Nonetheless, the Department concedes that it discovered
other inmates who were convicted crimes prior to August 1, 1995 and sanctioned in
this manner and corrected the error with respect to all inmates.
No. 74583-2-1/2


consequences." In re Pers. Restraint of Mines, 146 Wash. 2d 279, 285,45 P.3d 535

(2002); State v. Turner, 98 Wn.2d 731,658 P.3d 658(1983). But in this case, the

Department has submitted documents indicating that it: (1) recognizes that its

policy prohibits sanctioning offenders with the loss of earned time in lieu of good

time when the crime of conviction occurred before August 1, 1995;(2) has

corrected all "sanctioning errors" that occurred in this manner; and (3) has

implemented training procedures and policies to ensure that hearing officers will

no longer improperly impose the sanction. Accordingly, we need not address this

moot issue.

       Closson also challenges the sufficiency of the evidence supporting the

finding of guilt. Review of prison disciplinary proceedings is limited to a

determination of whether the action taken was so arbitrary and capricious as to

deny the inmate a fundamentally fair proceeding. In re Pers. Restraint of

Reismiller, 101 Wash. 2d 291, 294,678 P.2d 323(1984). A disciplinary proceeding

is not arbitrary and capricious if the inmate was afforded the applicable minimum

due process protections and the decision was supported by at least some

evidence. In re Pers. Restraint of Krier, 108 Wash. App. 31, 38,29 P.3d 720(2001).

Due process requires that an inmate facing a disciplinary hearing receive

adequate notice of the alleged violation, an opportunity to present documentary

evidence and call witnesses when not unduly hazardous to institutional safety and

correctional goals, and a written statement of the evidence relied upon and the

reasons for the disciplinary action. In re Pers. Restraint of Gronquist, 138 Wash. 2d
388, 396-97, 978 P.2d 1083(1999). The evidentiary requirements of due process

                                          2
No. 74583-2-1/3


are satisfied if there is "some evidence" in the record to support a prison

disciplinary decision. In re Pers. Restraint of Johnston, 109 Wash. 2d 493, 497, 745
P.2d 864 (1987),(quoting Superintendent, Mass. Correctional Inst. v. Hill, 472
U.S. 445, 455-56, 86 L. Ed. 2d 356, 105 S. Ct. 2768 (1985)). In other words,

there must be "some reasonable connection between the evidence and the

inmate in order to support actions taken by the prison disciplinary board." In re

Pers. Restraint of Anderson, 112 Wash. 2d 546, 549, 772 P.2d 510(1989).

       The hearing officer found Closson guilty of violating former WAG 137-28-

030(502)(committing aggravated assault against another offender) and former

WAG 137-28-030(602)(possessing, manufacturing, or introducing any gun,

firearm, weapon, sharpened instrument, knife, or poison, or any component

thereof). According to the initial serious infraction report, Closson approached

another inmate from behind,"made a slashing motion at his neck" and then

"swung a second time also with a slashing motion." The victim reacted by holding

his neck and stepping away from Closson. After a corrections officer noticed that

the victim was injured, he ordered Closson to drop his weapon and "cuff up," and

Closson complied. Relying on this report, Closson claims that there was no

evidence that the victim sustained injuries or required medical attention. See

former WAG 137-28-160(2014)(aggravated assault is an "assault resulting in

physical injury and requiring medical care" and medical care is "any care"

provided in a medical facility/treatment center by medical staff and includes, but is

not limited to "bandaging, suturing, surgery, etc."). Therefore, he asserts that




                                          3
Na. 74583-2-1/4


while the evidence may have supported a lesser,charge, it did not support the

charge of aggravated assault.

       However, the evidence supporting Closson's guilt included staff reports

indicating that correctional officers escorted the victim to the nurse's station

following the assault. And the report of the registered nurse stated that the victim

sustained "multiple superficial laceration[s] to the right side of his neck, which

were treated." Closson characterizes the injuries as "scratches" and points out

that the nurse's report fails to describe in detail the treatment the victim received.

Nevertheless, there was evidence that Closson caused lacerations which required

some medical treatment. In sum,the evidence that Closson used a weapon, a

razor blade attached to a toothbrush, to assault another offender by slashing him

in the neck constitutes "some evidence" of guilt.2

       Closson makes no showing that he was denied a fundamentally fair

proceeding or that the finding of guilt was based on less than constitutionally

sufficient evidence. Accordingly, the petition is dismissed.

                          For the court:




2 Closson has filed numerous motions in connection with this petition. All motions,
including his motion to modify the Commissioner's April 2017 ruling, are hereby denied.

                                           4